Citation Nr: 0912145	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  02-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement death and indemnity compensation 
benefits (DIC) based on the Veteran's death while on active 
duty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 until 
his death in November 1975.  He died from injuries sustained 
in a motorcycle accident that occurred while he was serving 
in Japan.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

This case has undergone a protracted appellate history.  In 
March 1976, the appellant filed a claim for dependency and 
indemnity compensation.  In an April 1976 administrative 
decision, the RO denied the claim on the basis that the 
Veteran's death, while occurring on active duty, was the 
result of his own willful misconduct.  The appellant did not 
appeal that decision and it became final.

The appellant attempted to reopen her claim for dependency 
and indemnity compensation on several occasions, most 
recently in July 2001.  In an October 2001 decision, the RO 
declined to reopen the claim.  The appellant perfected her 
appeal with respect to that decision.  On appeal in March 
2003, the Board remanded the case for further procedural 
development.  In August 2003, the Board declined to reopen 
the claim due to lack of new and material evidence.  The 
appellant submitted a motion for reconsideration to the Board 
in October 2003, which was denied.  The appellant then 
appealed to the United States Court of Veterans Appeals 
(Court), which pursuant to a February 2005 joint motion for 
remand vacated the Board's August 2003 decision.  In May 
2005, the Board remanded the case for proper Veterans' Claims 
Assistance Act (VCAA) notice.  In March 2006, the Board 
declined to reopen the claim due to lack of new and material 
evidence.  Thereafter, the appellant appealed this decision 
to the Court, which again vacated the Board decision and 
remanded the case to the Board for compliance with proper 
VCAA notice.  The Court ordered the VA to "comply with the 
duty to notify."  The Board, in a May 2008 remand, dispatched 
the claim to the Appeals Management Center (AMC) so that 
proper notice could be dispatched in accordance with the 
Court's most recent remand.  This notification has been sent 
to the appellant, and the claim is ripe for review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim, to include 
notifying her of the information necessary to substantiate 
her claim to reopen and the information and evidence 
necessary to substantiate her underlying claim for DIC 
benefits.

2.  In an April 1976 administrative decision, the RO 
concluded that the Veteran's death in a November 1975 
motorcycle accident was due to willful misconduct and was not 
incurred in the line of duty.  The appellant was notified of 
this determination and that dependency and indemnity 
compensation had been denied, and she did not appeal the 
decision.

3.  Evidence associated with the record since the RO's April 
1976 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the underlying claim of 
entitlement to dependency and indemnity compensation based on 
the Veteran's death while on active duty. 


CONCLUSIONS OF LAW

1.  An April 1976 RO decision, which denied entitlement to 
dependency and indemnity compensation based on the Veteran's 
death while on active duty, is final.  38 U.S.C.A § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).
2.  New and material evidence has not been received to reopen 
the appellant claim for entitlement to DIC benefits based on 
the Veteran's death while on active duty.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.159, 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits. 

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  This claim has a 
complicated procedural history which has been remanded by the 
Court on two separate occasions for appropriate notice to the 
appellant.  The most recent Court remand, effectuated by the 
Board's May 2008 remand, directed notice to the appellant 
which was consistent with the jurisprudential requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  To comply with 
this, the Appeals Management Center (AMC) dispatched two 
letters, in May and December 2008, which notified her of the 
information necessary to substantiate her claim to reopen and 
of the information and evidence necessary to substantiate her 
underlying claim for DIC benefits based on the Veteran's 
death while on active duty, to include which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Remedial notice 
and subsequent re-adjudication has occurred in this case, and 
any presumed prejudice with regard to the timing of notice is 
rebutted.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

With respect to the Dingess requirements, the appellant was 
notified via letter of the evidence necessary to establish an 
increase in disability rating and the effective date of award 
should her claim be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA did not provide 
the Dingess notification to the appellant prior to the RO 
decision that is the subject of this appeal.  However, the RO 
cured this defect by a re-adjudication of the claim in a 
subsequently issued statement of the case following the 
issuance of remedial notice.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  Furthermore, as the claim for DIC 
benefits is denied in the decision below, the timing of 
notice with regard to effective date or disability rating is 
moot.  See Dingess, supra.  

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  She 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  The service treatment records are of record.  

With respect to any duty to provide a medical opinion, the 
resolution of this appeal does not rest on a medical 
diagnosis or causation, as there is no question as to what 
caused the Veteran's death while he was on active duty.  The 
underlying issue here is whether the Veteran's death was a 
result of willful misconduct.  As explained in detail below, 
the appellant's contentions regarding her petition are 
cumulative of her previous argument submitted prior to the 
initial finalized denial.  As there is no showing that the 
appellant has satisfied her initial burden to submit new and 
material evidence with which to reopen her previously denied 
claim, there is no duty to provide a medical opinion.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(C)iii.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

38 C.F.R. § 3.156 has been amended during the pendency of the 
current appeal.  The amended version applies only to 
applications filed on or after August 29, 2001.  As the 
appellant's  application to reopen her claim of entitlement 
to entitlement to DIC benefits was received prior to this 
date, the former and more favorable to the appellant version 
of 38 C.F.R. § 3.156 applies.  The regulation states, in 
pertinent part, that:

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the case.  38 C.F.R. § 
3.156 (2001).


Legal Criteria- DIC Based Upon Death During Service

When a veteran dies during service, VA may pay dependency and 
indemnity compensation benefits to the veteran's surviving 
spouse and children.  38 U.S.C.A. § 1310 (West 2002).  
Compensation is payable for disability resulting from 
personal injury suffered or disease contracted or aggravated 
in the line of duty, provided that the veteran was discharged 
or released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred or aggravated, and provided that the disability was 
not the result of the veteran's own willful misconduct.  38 
U.S.C.A. § 1110 (West 2002).  VA regulations state that 
direct service connection could be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a) (2008).

Analysis

The Veteran in this case died in November 1975 while an 
active duty member of the U.S. Navy.  He was involved in a 
fatal motorcycle crash in Japan.  In March 1976, the 
appellant filed her initial claim for DIC benefits and her 
claim was denied in an April 1976 rating decision.  It was 
determined by the RO at that time that the Veteran was 
driving at an excessive speed and was under the influence of 
alcohol at the time of his death.  Thus, the RO held that the 
veteran's motorcycle accident, which had caused his death, 
was not incurred in the line of duty and was the result of 
willful misconduct.  As the appellant did not appeal this 
decision within the one year statutory period, it became 
final.  38 U.S.C.A § 7105; 38 C.F.R. §§ 3.104, 20.1103 
(2008).  In order to constitute new and material evidence, 
the appellant would need to bring forth competent evidence 
relating to the fact that the veteran's death was not due to 
willful misconduct. 

The appellant has attempted to reopen her claim on several 
occasions, with the most recent claim filed in July 2001.  
She asserts, in essence, that the Veteran was not drinking 
excessively at the time of his death, and was driving 
responsibly.  

The Board most recently remanded the claim in May 2008 in 
order to effectuate a second Court remand.  The Court had, in 
this most recent instance, specifically ordered that VA 
provide the appellant with appropriate notice, pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must 
specifically apprise the appellant of the evidence needed to 
reopen her DIC claim and what information and evidence is 
required to substantiate the underlying claim or more 
precisely the evidence necessary to substantiate the element 
or elements required to establish her entitlement to benefits 
that were found to be insufficient in the previous denial of 
the claim.  This notice was to be compliant with pre-revision 
criteria (pre-August 2001 revision of 38 C.F.R. § 3.156).  
The RO, via the Appeals Management Center (AMC), provided two 
VCAA notice letters to comply with the Court's directive.  
These letters, dated in May 2008 and October 2008, both 
showed the appellant that in order for her claim to be 
substantiated she must provide evidence that is new and 
material, and that the reason for the previous denial was 
that the Veteran's death was found to be a result of his own 
willful misconduct.  That is, the appellant was informed that 
if she was to prevail on a claim to reopen, she must provide 
evidence which, at least potentially, shows that the 
Veteran's death was not due to misconduct.  

Upon review of the claims file, the Board finds that no new 
or material evidence has been received.  The appellant has 
submitted duplicate copies of service personnel records which 
were of record at the time of the original denial.  This 
evidence includes a letter from the Veteran's commanding 
officer which stated that the Veteran's death was apparently 
due to him slipping on the road in wet conditions.  This 
letter, and the other contentions which have been forwarded 
since the filing of the petition to reopen, have all been 
previously considered by VA.  The appellant has continued to 
submit statements which affirm her initial assertion, that 
is, that her husband's death was due to an accident and that 
misconduct (either via recklessness or alcohol intoxication) 
played no part in his death.  These statements are cumulative 
and redundant.  That is, the assertions contained in 
statements submitted by the appellant are the same 
uncorroborated arguments which she made prior to the initial 
1976 denial, or, are duplicate copies of service records 
which were reviewed by VA at the time of the original denial.  

The appellant also testified at a personal hearing held 
before the RO.  She reiterated her earlier statements in 
asserting that the Veteran was not intoxicated at the time of 
the motorcycle accident and that he was not driving 
recklessly.  She further stated that since their first child 
had been born just prior to the accident, the Veteran would 
not have been so reckless as to drive under the influence of 
alcohol.  Such statements, if true, could constitute new and 
material evidence.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of evidence is presumed unless the evidence is inherently 
incredible or consists of statements that are beyond the 
competence of the person or persons making them.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  In Layno v. Brown, 6 Vet. App. 465, 469 (1994), the 
Court pointed out that in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration.  Layno, 6 Vet. 
App. at 469. It cited to a federal rule of evidence, which 
states that a witness must have personal knowledge in order 
to be competent to testify to a matter.  Id.

In this case, the appellant was not a witness to the accident 
or present with the Veteran prior to his leaving the bar and 
getting onto the motorcycle.  Therefore, she has no personal 
knowledge of how much alcohol the Veteran consumed, his state 
of mind at the time of the accident, the exact weather 
conditions at the time of the accident, or the speed at which 
the Veteran was driving when the accident occurred.  Because 
of the appellant's lack of personal knowledge of the 
accident, her sworn testimony is not competent, and the Board 
is not required to presume the truth of it.  King, 5 Vet. 
App. at 21; Layno, 6 Vet. App. at 469.  Therefore, her sworn 
testimony cannot constitute new and material evidence.

In view of the foregoing, the Board finds that the evidence 
associated with the record since the RO's April 1976 decision 
is either cumulative or redundant and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to dependency 
and indemnity compensation.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).










ORDER

New and material evidence has not been received to reopen a 
claim for entitlement death and indemnity compensation 
benefits based on the Veteran's death while on active duty; 
the appellant's application to reopen her claim is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


